

116 HR 4225 : For the relief of Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, Karla Maria Barrera De Bueso, and Ana Lucia Bueso Barrera.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VIII116th CONGRESS2d SessionH. R. 4225IN THE SENATE OF THE UNITED STATESDecember 9, 2020Received; read twice and referred to the Committee on the JudiciaryAN ACTFor the relief of Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, Karla Maria Barrera De Bueso, and Ana Lucia Bueso Barrera.1.Permanent resident status for Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera de Bueso(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.(b)Adjustment of statusIf Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, or Karla Maria Barrera De Bueso enters the United States before the filing deadline specified in subsection (d), he or she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.(c)Waiver of grounds for removal or denial of admission(1)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso may not be removed from the United States, denied admission to the United States, or considered ineligible for lawful permanent residence in the United States by reason of any ground for removal or denial of admission that is reflected in the records of the Department of Homeland Security or the Visa Office of the Department of State on the date of the enactment of this Act.(2)Rescission of outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal or deportation, or any finding of inadmissibility or deportability, that has been entered against Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, or Karla Maria Barrera De Bueso by reason of any ground described in paragraph (1).(d)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act.(e)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso, the Secretary of State shall instruct the proper officer to reduce by 3, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act.(f)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Maria Isabel Bueso Barrera, Alberto Bueso Mendoza, and Karla Maria Barrera De Bueso shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act.2.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives December 8, 2020.Cheryl L. Johnson,Clerk.